Citation Nr: 0630789	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a cervical spine 
disability, claimed as secondary to a service connected 
left foot and ankle disorder.  

2.	Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to a service connected 
left foot and ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD
J. Horrigan, Counsel 

INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1971 with subsequent service with the Texas Air 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action by the 
RO that denied the veteran's current claims.  In September 
2005 the veteran appeared and gave testimony at a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following a December 2002 VA orthopedic examination, the 
examining VA physician rendered a diagnosis of degenerative 
joint disease of the lumbar and cervical spine, less likely 
than not related to service connected ankle condition.  
However, in an October 2005 statement a private treating 
physician opined that the veteran's back and neck pain appear 
to be complicated by his chronic ankle problems.  In view of 
these conflicting opinions regarding the etiology of the 
veteran's lumbar and cervical spine disabilities, a further 
VA examination is necessary to determine the etiology of 
these disabilities prior to further adjudication of the 
veteran's current claims.  

Also, the veteran has reported receiving treatment for his 
ankle and spine disabilities at a VA medical facility.  
During a hearing before the undersigned in September 2005, he 
reported that he last received such treatment "earlier in 
the year".  The claims folder contains no VA clinical 
records reflecting treatment for spine or ankle complaints 
subsequent to November 5, 2002.  As VA has notice of the 
existence of additional pertinent VA records, such must be 
retrieved and associated with the other evidence already on 
file. 38 U.S.C.A. § 5103A (b), (c) (West 2004); see Bell v. 
Lewinski, 2 Vet. App. 611(1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

It is also noted that during the September 2005 hearing the 
veteran reported receiving treatment for his back from a 
chiropractor in Spring Hill, Kansas, shortly after his 
discharge from the service.  He also reported similar 
treatment from a couple of chiropractors in Waco, Texas.  The 
veteran said that he could not recall the name of the first 
chiropractor "off hand right now" and he said that he would 
have to "look up" the names of the other chiropractors 
since it had been a while since he had received treatment.  
No clinical records reflecting these reported chiropractors 
are in the claims folder and the VCAA requires that relevant 
private clinical records should be obtained and associated 
with the claims folder prior to further appellate 
consideration of this case. 38 C.F.R. § 3.159 (c) (1) (2005).

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of all 
clinical records documenting the 
veteran's reported treatment at the VA 
Medical Center in Waco, Texas, for 
back, neck, and ankle complaints 
subsequent to November 5, 2002. All 
records obtained should be associated 
with the claims folder.  

2.	The RO should contact the veteran and 
request that he provide the names and 
addresses of the chiropractor in Spring 
Hill, Kansas, who reportedly treated 
him for back complaints shortly after 
discharge from service, as well as the 
two chiropractors in the Waco, Texas, 
area who reportedly treated him for 
similar complaints.  If the veteran 
responds, and provides any necessary 
authorizations, the named chiropractors 
should be contacted and asked to 
provide copies of all clinical records 
documenting the veteran's treatment.  
All records obtained should be 
associated with the claims folder.  

3.	The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his cervical and lumbar 
spine disabilities. All necessary 
special studies should be performed and 
all pertinent clinical findings 
reported in detail. The claims folder 
must be made available to the examining 
physician, and the physician should 
state that the claims folder has been 
reviewed.  At the conclusion of the 
examination the examiner should express 
a medical opinion, with rationale, as 
to whether it is at least as likely as 
not (50 percent probability or more) 
that the veteran's cervical spine 
and/or lumbar spine disabilities were 
caused by the service-connected left 
ankle disability.  If it is not likely 
that the service-connected left foot 
and ankle disability caused that the 
veteran's cervical spine and/or lumbar 
spine disabilities, the examiner should 
express an opinion as to whether or not 
the veteran's cervical spine and/or 
lumbar spine disabilities were 
aggravated (made permanently worse) by 
the service-connected left foot and 
ankle disability; if so, the examiner 
should quantify the degree of lumbar 
and/or cervical spine disability caused 
by the service-connected left foot and 
ankle disability over and above that 
existing prior to the aggravation.  If 
such determination would be speculation 
only, the examiner should so state.  

4.	Then, the RO should readjudicate the 
issues on appeal, and if any of the 
benefit sought remain denied, issue a 
supplemental statement of the case. The 
case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


